Per Curiam:

Mr. W. B. Mitchell, pro se. Mr. Charles W. Greenough for appellee.
The motion for leave to proceed further in forma pauperis is denied. The motion of the appellee to dismiss the appeal herein is granted and the appeal is dismissed for the want of jurisdiction. Section 237 (a) Judicial Code as amended by the Act of February 13, 1925 (43 Stat. 936, 937). Treating the papers whereon the appeal was allowed as a petition for writ of certiorari as required by § 237 (c) Judicial Code as amended (43 Stat. 936, 938), certiorari is denied.